Citation Nr: 1401488	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-37 045	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for a back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an eye condition.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a stroke.

6.  Entitlement to service connection for a heart condition.

7.  Entitlement to service connection for high cholesterol.

REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1980 to August 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).
 
In July 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

FINDINGS OF FACTS

1.  In a decision of July 2005, the RO denied the application to reopen the claim of service connection for a back disability on the basis that the current back disability was not incurred in or aggravated by service; the Veteran was notified of the decision and of his appellate rights but he did not appeal. 

2.  The additional evidence since the RO's decision in July 2005 does not relate to an unestablished fact necessary to substantiate the claim.

3.  In July 2012, prior to the promulgation of a decision in the appeal, the Veteran in writing withdrew the appeal on the claims of service connection for hypertension, an eye condition, diabetes mellitus, a stroke, a heart condition, and high cholesterol. 



CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for a back disability have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for the withdrawal of the substantive appeal regarding the claim of service connection for hypertension have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for the withdrawal of the substantive appeal regarding the claim of service connection for an eye condition have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

4.  The criteria for the withdrawal of the substantive appeal regarding the claim of service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

5.  The criteria for the withdrawal of the substantive appeal regarding the claim of service connection for a stroke have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

6.  The criteria for the withdrawal of the substantive appeal regarding the claim of service connection for a heart condition have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

7.  The criteria for the withdrawal of the substantive appeal regarding the claim of service connection for high cholesterol have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

In a claim to reopen, the VCAA notice requires information regarding the evidence and information necessary to reopen a claim and the evidence and information necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 


The RO provided the Veteran pre-adjudication VCAA notice by letter in March 2009.  The Veteran was notified that new and material evidence was needed to reopen the claim of service connection, that is, evidence not previously considered, which was not redundant or cumulative of evidence previously considered and that pertained to the reason the claim was previously denied.

The Veteran was notified that VA would obtain service records, VA records,  and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable.

As for content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice of the elements of a new and material evidence claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and private and VA treatment records.






Under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  As the claim is not reopened, a VA medical examination or medical opinion is not warranted under the duty to assist.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claim to Reopen

Legal Principles

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's current claim to reopen was received in 2009, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.






New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Analysis

In a decision in March 1981, the RO denied the claim of service connection for residuals of a back injury on the basis that the evidence of record did not show an inservice back injury. 

At that time, the evidence of record did not include the service treatment records.  

In April 1981, the RO received the Veteran's service treatment records.




In a decision in April 1981, the RO denied the claim of service connection for residuals of a back injury on the basis that the Veteran's back disability was not incurred in or aggravated by service.

At that time, the evidence of record consisted of an enlistment medical examination, which shows that the back was normal, the Veteran's statements, whereby he described back pain since service, and service treatment records.  The service treatment records show that the Veteran gave a history of preexisting back trauma and episodic pain since he was 15 years old.  No diagnosis was rendered.  The assessment was back pain.  

After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  Thus, the April 1981 rating decision became final by operation of law on the evidence of record.  38 C.F.R. § 3.104(a).

In May 2005, VA received an application to reopen the claim of service connection for a back disability.  In a rating decision in July 2005, the RO denied the application to reopen on the basis that new and material evidence had not been submitted since the April 1981 rating decision.

At that time, the evidence of record consisted of service treatment records; the Veteran's statements; and treatment records from C.O. Boyette Medical Clinic, which show that the Veteran was a patient since August 1978 and that he was treated for a acute back sprains in June 2000 and December 2003.

After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  


Thus, the July 2005 rating decision became final by operation of law on the evidence of record.  38 C.F.R. § 3.104(a).

In February 2009, VA received the Veteran's current application to reopen the claim of service connection for a back disability.  In a rating decision in September 2009, the RO denied the application to reopen on the basis that new and material evidence had not been submitted since the July 2005 rating decision.

The RO considered service treatment records; the Veteran's statements; treatment records from C.O. Boyette Medical Clinic; a Social Security Administration decision, which found that the Veteran has been unable to work due to a back disability since July 2007; and post-service treatment records from Eastern Neurosurgical & Spine Associates, which show that the Veteran gave a history of low back pain since 1992.

In order that the evidence submitted after the last, final denial may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  The claim was previously denied because the evidence of record failed to show that the current back disability was incurred in or aggravated by service.

The additional evidence presented since July 2005 includes a Social Security Administration decision, which found that the Veteran was unable to work due to a back disability since July 2007, and post-service treatment records from Eastern Neurosurgical & Spine Associates, which show that the Veteran have a history of low back pain since 1992

As the additional evidence  does not relate to an unestablished fact necessary to substantiate the claim, namely, evidence that the current back disability was incurred in or aggravated by service, and as the lack of such evidence was the basis for the previous final denial of the claim, this evidence is not new and material under 38 C.F.R. § 3.156.




For these reasons, the claim of service connection for a back disability is not reopened.

Withdrawn Claims

In August 2010, the Veteran initiated an appeal on the claims for service connection for hypertension, an eye condition, diabetes mellitus, a stroke, a heart condition, and high cholesterol.

After the appeal was perfected, but before the Board promulgated a decision, the Veteran, in a writing dated in July 2012, withdrew the appeals.

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

As the claims were withdrawn, the appeals are dismissed. 38 U.S.C.A. § 7105.

ORDER

As new and material evidence has not been presented, the claim of service connection for a back disability is not reopened and the appeal is denied.

The appeal of the claims of service connection for hypertension, an eye condition, diabetes mellitus, a stroke, a heart condition, and high cholesterol is dismissed.
	


____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


